     Case 2:20-cr-00045-SVW Document 43 Filed 12/01/20 Page 1 of 2 Page ID #:140



1

2

3

4

5

6

7

8

9

10                              UNITED STATES DISTRICT COURT

11                       FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   UNITED STATES OF AMERICA,                No. CR 20-45-SVW

13               Plaintiff,                   ORDER            DISMISSING
                                              UNDERLYING INDICTMENT AS TO
14                      v.                    DEFENDANT BARAJAS

15   JESSICA BARAJAS,

16               Defendant.

17

18        The Court has read and considered the Government’s Motion to
19   Dismiss Underlying Indictment filed on November 23, 2020.           In the
20   interest of justice, the Court hereby ORDERS that the underlying
21   indictment as to defendant Jessica Barajas be dismissed without
22   prejudice.
23
          IT IS SO ORDERED.
24

25           December 1, 2020
      DATE                                    THE HONORABLE STEPHEN V. WILSON
26                                            UNITED STATES DISTRICT JUDGE
27

28
     Case 2:20-cr-00045-SVW Document 43 Filed 12/01/20 Page 2 of 2 Page ID #:141



1    Presented by:

2        /s/
     GREGG E. MARMARO
3    Assistant United States Attorney
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          2
